           Case 1:20-cv-00563-DAD-JDP Document 16 Filed 08/12/20 Page 1 of 4


     DAPEER ROSENBLIT                        SHAMIS & GENTILE, P.A.
 1                                           Andrew J. Shamis, Esq.
     LITVAK, LLP
 2   William Litvak                          (pro hac vice forthcoming)
     (Cal. Bar No. 90533)                    14 NE 1st Avenue, Suite 400
 3                                           Miami, Florida 33132
     wlitvak@drllaw.com
 4   11500 W. Olympic Blvd. Suite 550        Telephone: 305-479-2299
     Los Angeles, California 90064           ashamis@shamisgentile.com
 5
     (t) (310) 477-5575                      Counsel for Plaintiff and Proposed Class
 6   (f) (310) 477-7090
 7
     EDELSBERG LAW, P.A.
 8   Scott Edelsberg, Esq.
 9   (FL Bar No. 0100537)
     (Cal. Bar No. 330990)
10   20900 NE 30th Ave, Suite 417
11   Aventura, FL 33180
     Telephone: 305-975-3320
12   scott@edelsberglaw.com
13

14                       UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF CALIFORNIA
15

16   LUZ BALLADARES, individually              Case No. 1:20-cv-00563-DAD-JDP
     and on behalf of all others similarly
17
     situated,                                 CLASS ACTION
18
               Plaintiff,                      STIPULATION AND ORDER
19
                                               ALLOWING PLAINTIFF TO
20   vs.                                       FILE AMENDED COMPLAINT
21
     MICHAEL CADILLAC, INC. D/B/A
22   MICHAEL CHEVROLET,
23
           Defendant.

24

25

26
27

28
     STIPULATION AND ORDER ALLOWING PLAINTIFF TO FILE AMENDED COMPLAINT
          Case 1:20-cv-00563-DAD-JDP Document 16 Filed 08/12/20 Page 2 of 4



 1          WHEREAS, on April 17, 2020, Plaintiff Luz Balladares (“Plaintiff”) filed
 2   his Complaint for Violations of the Telephone Consumer Protection Act, 47 U.S.C.
 3   § 227, against Defendant Michael Cadillac, Inc. d/b/a Michael Chevrolet
 4   (“Defendant”).
 5          WHEREAS on July 3, 2020, Defendant filed its Answer and Affirmative
 6   Defenses to Plaintiff’s Complaint.
 7          WHEREAS Plaintiff seeks to file his first Amended Complaint for
 8   Violations of the Telephone Consumer Protection Act, 47 U.S.C. § 227.
 9          WHEREAS a copy of Plaintiff’s proposed Amended Complaint for
10   Violations of the Telephone Consumer Protection Act, 47 U.S.C. § 227 is attached
11   hereto as Exhibit “A.”
12          IT IS HEREBY STIPULATED, by and between Plaintiff and Defendant,
13   by and through their respective counsel, that:
14      1. Plaintiff should be granted leave to file his Amended Complaint for Violations
15         of the Telephone Consumer Protection Act, 47 U.S.C. § 227, a copy of which
16         is attached hereto as Exhibit “A.”
17

18
     Dated: July 30, 2020,                  Respectfully submitted,
19

20                                          By: Scott Edelsberg
21
                                            EDELSBERG LAW, P.A.
22
                                            Scott Edelsberg, Esq.
23                                          (FL Bar No. 0100537)
                                            (Cal. Bar No. 330990)
24
                                            scott@edelsberglaw.com
25                                          20900 NE 30th Ave, Suite 417
                                            Aventura, FL 33180
26
                                            Telephone: 305-975-3320
27

28                                   2
     STIPULATION AND ORDER ALLOWING PLAINTIFF TO FILE AMENDED COMPLAINT
          Case 1:20-cv-00563-DAD-JDP Document 16 Filed 08/12/20 Page 3 of 4



 1
                                       DAPEER ROSENBLIT
                                       LITVAK, LLP
 2                                     William Litvak
 3                                     (Cal. Bar No. 90533)
                                       wlitvak@drllaw.com
 4                                     11500 W. Olympic Blvd. Suite 550
 5                                     Los Angeles, California 90064
                                       (t) (310) 477-5575
 6                                     (f) (310) 477-7090
 7
                                       SHAMIS & GENTILE, P.A.
 8                                     Andrew J. Shamis, Esq.
 9                                     (FL Bar No. 101754)
                                       ashamis@shamisgentile.com
10                                     14 NE 1st Avenue, Suite 1205
11                                     Miami, FL 33132
                                       Telephone: 305-479-2299
12
                                       Counsel for Plaintiff and the
13
                                       Proposed Class
14

15

16   Dated: July 30, 2020
                                       By: /s/ Harrison Brown
17

18                                     BLANK ROME LLP
                                       Harrison Brown
19
                                       (Cal. Bar No. 291503)
20                                     hbrown@blankrome.com
                                       2029 Century Park East
21
                                       6th Floor
22                                     Los Angeles, CA 90067
23
                                       (t) (424) 239.3400

24                                     Counsel for Defendant
25

26
27

28                                   3
     STIPULATION AND ORDER ALLOWING PLAINTIFF TO FILE AMENDED COMPLAINT
              Case 1:20-cv-00563-DAD-JDP Document 16 Filed 08/12/20 Page 4 of 4


                                                    ORDER
 1
              The court having reviewed the foregoing Stipulation, and good cause appearing:
 2
              It is hereby ordered that plaintiff, Luz Balladares, is granted leave to amend to file his
 3   Amended Complaint for Violations of the Telephone Consumer Protection Act, 47 U.S.C. § 227,
 4   a copy of which is attached hereto as Exhibit “A.”
 5

 6   IT IS SO ORDERED.

 7
     Dated:      August 11, 2020
 8                                                        UNITED STATES MAGISTRATE JUDGE
 9

10   No. 204.

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28                                   4
     STIPULATION AND ORDER ALLOWING PLAINTIFF TO FILE AMENDED COMPLAINT
